RONALD MALAM,                                       )
                                                    )
        Claimant-Appellant,                         )
                                                    )
v.                                                  )        No. SD33620
                                                    )
STATE OF MISSOURI, DEPARTMENT                       )        Filed: June 24, 2015
OF CORRECTIONS,                                     )
                                                    )
        Employer-Respondent.                        )

     APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED

        PER CURIAM. On August 12, 2011, Ronald Malam ("Claimant"), a correctional

officer employed by the Missouri Department of Corrections ("Employer"), was involved

in an incident where he was "required to 'take down' an uncooperative inmate." Although

Claimant felt nothing unusual at the time, other than "an adrenaline rush," the incident

started a chain of events that ultimately resulted in a significant amount of hospitalization

and medical treatment for a "hypertensive crisis" suffered by Claimant. The Labor and

Industrial Relations Commission ("the Commission") ultimately found the largest portion

of that medical treatment to be non-compensable under section 287.020 of the workers'

compensation law.1



1
 All statutory references to section 287.020 are to RSMo Cum.Supp. 2010. All other statutory references
are to RSMo Cum.Supp. 2005.


                                                   1
       Claimant raises two points on appeal. The first claims that the Commission erred

in finding that Claimant failed to meet his burden of proving that his "accident was the

prevailing factor under [section 287.020.3(1)] in causing [Claimant's] hypertensive crisis"

because his medical expert's report "unambiguously" opined that it was. It further asserts

that the Commission "only considered the medical opinions" and ignored evidence and its

own findings regarding other circumstances surrounding the accident.

       Claimant's second point asserts the Commission erred in finding that Claimant

failed to prove that his work accident was the prevailing factor in causing his

hypertensive crisis because "the Commission failed to first determine whether a

compensable injury of any kind occurred, in that a compensable physical and emotional

injury did result from the sudden and extreme stresses of the accident that in turn caused

the need to treat the hypertensive crisis."

       Finding no merit in either claim, we affirm the decision of the Commission.

                    Governing Law and Applicable Principles of Review

       We review the findings of the Commission, not those of the Administrative Law

Judge ("ALJ"). Clark v. FAG Bearings Corp., 134 S.W.3d 730, 734 (Mo. App. S.D.

2004). To determine whether Claimant suffered a compensable injury, the Commission

was required to utilize the statutory scheme set forth in section 287.020. Armstrong v.

Tetra Park, Inc., 391 S.W.3d 466, 472 (Mo. App. S.D. 2012). In pertinent part, that

statute provides:

       2. The word "accident" as used in this chapter shall mean an unexpected
          traumatic event or unusual strain identifiable by time and place of
          occurrence and producing at the time objective symptoms of an injury
          caused by a specific event during a single work shift. An injury is not
          compensable because work was a triggering or precipitating factor.




                                              2
           3. (1) In this chapter the term "injury" is hereby defined to be an injury
              which has arisen out of and in the course of employment. An injury by
              accident is compensable only if the accident was the prevailing factor in
              causing both the resulting medical condition and disability. "The
              prevailing factor" is defined to be the primary factor, in relation to any
              other factor, causing both the resulting medical condition and
              disability.

              (2) An injury shall be deemed to arise out of and in the course of the
                  employment only if:

                (a) It is reasonably apparent, upon consideration of all the
                    circumstances, that the accident is the prevailing factor in causing
                    the injury; and

                (b) It does not come from a hazard or risk unrelated to the employment
                    to which workers would have been equally exposed outside of and
                    unrelated to the employment in normal nonemployment life.

Section 287.020.2–3 (emphasis added).2

           The determination of whether an accident is the "prevailing factor" causing a

claimant's condition is an inherently factual one. Maness v. City of De Soto, 421 S.W.3d
532, 539 (Mo. App. E.D. 2014). Under our standard of review, we "must examine the

whole record to determine if it contains sufficient competent and substantial evidence to

support the award, i.e., whether the award is contrary to the overwhelming weight of the

evidence." Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc

2003).

           We do not review issues involving the credibility of witnesses and the weight to

be given to their testimony; instead, we defer to the Commission's determination of all

such issues. Caldwell v. Delta Exp., Inc., 278 S.W.3d 251, 253 (Mo. App. S.D. 2009).

The Commission, as the trier of fact, is free to believe all, part, or none of the evidence




2
    Neither party disputes that the requirements of section 287.020.3(2)(b) were satisfied in this case.


                                                         3
presented. Mihalevich Concrete Constr. v. Davidson, 233 S.W.3d 747, 755 (Mo. App.

W.D. 2007).

                                      The Evidence

       After Claimant's "take down" of the inmate, he and another officer were escorting

the inmate to another location within the prison. While doing so, Claimant began to

notice that he was short of breath, and he "felt like his lungs were filling up." Claimant

went to get a drink of water, and he began to spit up blood. A nurse noticed what was

happening and called an ambulance.

       Claimant was transported by ambulance to Texas County Memorial Hospital,

where he lost consciousness. Chest x-rays revealed the presence of a pulmonary edema.

The impression of the treating physician, Dr. Thomas Stubbs, was that Claimant had

"severe pulmonary contusions" and "possibly had aspirated."

       Claimant was eventually intubated and transported to Lester E. Cox Medical

Center ("Cox") in Springfield, where he remained unconscious for approximately a week.

During this period, Claimant was evaluated by several doctors. Dr. Timothy Woods, a

pulmonary specialist, noted an abrasion to Employee's left knee, but "no other external

trauma [was] noted." Dr. Woods found, "It does not appear that the patient’s disease

process is related to trauma. It is likely that trauma precipitated the medical processes he

has going on." Dr. Douglas Ham’s impression was "significant congestive heart failure,

pulmonary edema." Dr. Ham further stated, "It is unclear whether this was all related to a

possible cardiac contusion tipping him into the congestive heart failure or whether he

could have also had a pulmonary contusion which worsened his respiratory and cardiac

status or could have been secondary to the stress of the altercation." According to Dr.




                                             4
Mark Anderson, a cardiologist, Claimant was suffering from a "hypertensive crisis" with

acute renal and respiratory failure and that he had hypotension and shock associated with

the hypertensive crisis.3

         Claimant ultimately recovered with no permanent disability, and he has since

returned to work. He sought workers' compensation reimbursement from Employer in

the amount of $138,010.15 for medical expenses billed by Cox.4 An ALJ denied his

claim. Claimant appealed that decision to the Commission, which unanimously affirmed

the denial of benefits but modified the award. The Commission found that, although

Claimant had suffered a work-related accident, he had failed to prove that the accident

was the prevailing factor causing his injuries. See section 287.020.

                                    The Commission's Findings

         The Commission, unlike the ALJ, concluded that Claimant had suffered an

"accident" pursuant to section 287.020.2. More specifically, it stated:

         We conclude that the incident on August 12, 2011, was (1) unexpected,
         (2) traumatic, (3) identifiable by time and place of occurrence, and (4)
         produced at the time objective symptoms of an injury caused by a specific
         event during a single work shift-namely, employee's difficulty breathing
         and his spitting up blood. We conclude, therefore, that employee suffered
         an accident.



3
  Claimant quotes the Mayo Clinic's website for the definition of hypertensive crisis in his brief. According
to that website:

         A hypertensive crisis is a severe increase in blood pressure that can lead to a stroke.
         Extremely high blood pressure — a top number (systolic pressure) of 180 millimeters of
         mercury (mm Hg) or higher or a bottom number (diastolic pressure) of 120 mm Hg or
         higher — damages blood vessels. They become inflamed and may leak fluid or blood.
         As a result, the heart may not be able to pump blood effectively.

MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/high-blood-pressure/expert-
answers/hypertensive-crisis/faq-20058491 (last visited June 19, 2015). Upon admission to Cox,
Claimant's blood pressure peaked at 252/140.
4
  At the time of Claimant's reimbursement request, Employer/insurer had already paid $6,085.46 in medical
aid for Claimant, and Claimant had also received $2,284.95 in temporary disability benefits.


                                                     5
          With regard to whether Claimant's accident was the prevailing factor causing

Claimant's resulting medical condition, the Commission considered the written reports of

two medical experts. One of these experts, Dr. Anne-Marie Puricelli, had conducted an

independent medical examination of Claimant at Employer's request. In her conclusions,

where she noted Claimant's preexisting hypertension and cardiomyopathy, Dr. Puricelli

opined:

          It is my opinion that [Claimant] went into acute hypertensive crisis and
          developed hemoptysis due to the elevated pulmonary capillary pressure
          that occurred due to his left ventricular failure secondary to the
          hypertensive crisis. He did not admittedly sustain any trauma. There was
          minimal exertion that occurred surrounding the subduing of the inmate.
          He had not been adequately treated for his hypertension or his
          cardiomyopathy and he was drinking, admittedly, excessive amounts of
          fluid per day which, in my opinion, exacerbated both his hypertension and
          his underlying cardiomyopathy. It is my opinion that none of [Claimant]'s
          current diagnoses are related to any work event that occurred on August
          12, 2011.

The Commission disagreed with Dr. Puricelli's conclusion, however, explaining:

          This is because Dr. Puricelli did not have the correct facts; she believed,
          for instance, that [Claimant] did not fall to the ground during the take
          down of the inmate. She also based her opinion, in part, on her
          determination that [Claimant]'s preexisting hypertension was inadequately
          treated before August 12, 2011, but we find no clear indication in the
          record that this was the case, and Dr. Puricelli does not explain how or
          why she believed [Claimant]'s hypertension to have been inadequately
          treated. [Claimant]'s unimpeached and credible testimony suggests (and
          we so find) that he was taking medications for hypertension and was
          regularly seeing a physician for checkups regarding his high blood
          pressure before August 12, 2011.

          The Commission then noted that the only evidence offered by Claimant on this

issue was the written report of Dr. Brent Koprivica, who had conducted an independent

medical examination on behalf of Claimant. In his report, Dr. Koprivica detailed




                                               6
Claimant's medical history and offered medical observations and opinions. As to

causation, Dr. Koprivica opined:

       1. [Claimant]'s described work-related incident with the takedown of the
          offender on August 12, 2011, is felt to represent the direct, proximate
          and prevailing factor precipitating his hypertensive crisis.

               I would like to point out that but for the work injury, it would be
          impossible to predict that [Claimant] would have developed the
          hypertensive crisis that has necessitated the care and treatment that
          followed that event.

       2. Clearly, [Claimant] had an underlying hypertensive cardiomyopathy
          identified as far back as 2005. Nevertheless, the prevailing factor
          precipitating the specific event were the unexpected emotional and
          physical stresses associated with restraining the offender.

(Emphasis added). Noting the word "precipitating," as used in section 287.020.2, the

Commission concluded, "While we believe an accident may be both a precipitating and

the prevailing factor causing a compensable injury, this does not appear to be Dr.

Koprivica's opinion in this case. Rather, Dr. Koprivica says the accident was the

prevailing factor that precipitated [Claimant's] hypertensive crisis." The Commission

continued: "Even if we were to credit this opinion from Dr. Koprivica, absent further

explanation as to what Dr. Koprivica meant by choosing those specific words, we simply

are unable to conclude that [Claimant] has proven the requisite degree of causation to

satisfy the requirements of the statute." We find no error in this conclusion.

                                         Analysis

       Claimant's arguments to the contrary fail for several reasons. For one, Claimant

ignores the fact that he had the burden of proving causation. "Medical causation, which

is not within common knowledge or experience, must be established by scientific or

medical evidence showing the relationship between the complained of condition and the




                                             7
asserted cause." Gordon v. City of Ellisville, 268 S.W.3d 454, 461 (Mo. App. E. D.

2008) (emphasis added). In such situations,

           an injury may be of such a nature that expert opinion is essential to show
           that it was caused by the accident to which it is ascribed. Where the
           condition presented is a sophisticated injury that requires surgical
           intervention or other highly scientific technique for diagnosis, and
           particularly where there is a serious question of pre-existing disability and
           its extent, the proof of causation is not within the realm of lay
           understanding nor—in the absence of expert opinion—is the finding of
           causation within the competency of the administrative tribunal.

Silman v. William Montgomery & Assoc., 891 S.W.2d 173, 175-76 (Mo. App. E.D.

1995) (citations omitted), overruled on other grounds by Hampton, 121 S.W.3d 220.

"Whether a particular matter is beyond lay understanding has been treated as a question

of law." Bock v. City of Columbia, 274 S.W.3d 555, 562 (Mo.App. W.D. 2008).

           Here, Claimant argues that the Commission "only considered the medical

opinions" and, as a result, "overlooked" or "ignored" other evidence. The problem with

this argument is that a "hypertensive crisis" is a sophisticated injury that could be caused

by various factors.5 Further, Dr. Koprivica -- Claimant's own expert -- noted in his



5
    The Mayo Clinic’s website (cited by Claimant) provides:

           A hypertensive crisis is a severe increase in blood pressure that can lead to a stroke.
           Extremely high blood pressure — a top number (systolic pressure) of 180 millimeters of
           mercury (mm Hg) or higher or a bottom number (diastolic pressure) of 120 mm Hg or
           higher — damages blood vessels. They become inflamed and may leak fluid or blood.
           As a result, the heart may not be able to pump blood effectively.

           Causes of a hypertensive emergency include:
              • Forgetting to take your blood pressure medication
              • Stroke
              • Heart attack
              • Heart failure
              • Kidney failure
              • Rupture of your body's main artery (aorta)
              • Interaction between medications
              • Convulsions during pregnancy (eclampsia)



                                                      8
review of Claimant's medical records that Claimant "has a very complex history." As

such, the evidence Claimant alleges the Commission ignored or overlooked — adequate

treatment of preexisting conditions, no prior history of hypertensive crisis, and the

circumstances surrounding the accident — is evidence that would be insufficient to

establish that Claimant's hypertensive crisis was directly caused by his work-related

accident instead of some other factor.6

        In this regard, Dr. Koprivica's opinion, which purports to address causation, was

necessary to meet Claimant's burden of proof on this issue. However, as the Commission

correctly observed, Dr. Koprivica's opinion was limited to a conclusory statement in his

report that Claimant's accident was the "prevailing factor precipitating" his injury. The

Commission's inability to determine whether Dr. Koprivica was asserting that Claimant's

work accident was "the prevailing factor" in causing his resulting treatment and disability

(the statutory requirement for compensation) or that his work accident was merely the

main "precipitating factor" of his injury went to the weight that the Commission afforded

the opinion. Although Dr. Koprivica's phraseology might have permitted an alternative

interpretation, as Claimant strenuously suggests, this is not the standard by which we

review the evidence in a workers' compensation appeal. Rather, the weight afforded a

medical expert's opinion is exclusively within the discretion of the Commission. Sartor

v. Medicap Pharmacy, 181 S.W.3d 627, 630 (Mo. App. W.D. 2006).

        Moreover, the Commission's written decision demonstrates that it found that Dr.

Koprivica's conclusions, like those of Dr. Puricelli, stemmed from an incorrect



MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/high-blood-pressure/expert-
answers/hypertensive-crisis/faq-20058491 (last visited June 19, 2015).
6
  For a list of cases in which medical conditions have been found to exceed lay understanding, see Bock,
274 S.W.3d at 562.


                                                    9
understanding of the facts. Specifically, the Commission noted, and the record reflects,

that although Dr. Koprivica's report suggested that Claimant had experienced "extreme

exertion" in taking down the inmate, Claimant had consistently testified that the event

required only "minimal exertion" on his part.7 When expert testimony is thus impeached,

the Commission is free to disregard it, even in the absence of other credible testimony.

See Seifner v. Treasurer of State-Custodian of Second Injury Fund, 362 S.W.3d 59, 67

(Mo. App. W.D. 2012) (finding that where claimant's unopposed expert testimony

regarding medical causation had been impeached, the Commission was free to find in the

other party's favor). For these reasons, Claimant's first point is denied.

           Claimant's second point takes the position that he was not required to prove that

his hypertensive crisis was a compensable injury, arguing that the Commission should

have determined "whether a compensable injury of any kind occurred, in that a

compensable physical and emotional injury did result from the sudden and extreme

stresses of the accident that in turn caused the need to treat the hypertensive crisis."

Relying on Tillotson v. St. Joseph Med. Ctr., 347 S.W.3d 511 (Mo. App. W.D. 2011),



7
    The transcript from the hearing reflects that Claimant testified as follows:

           [Employer's attorney:]      . . . Now you told me in your deposition that actually the
                                       exertion that you did taking him down you thought was
                                       minimal. Is that still your testimony today?
           [Claimant:]                 Yes.
           [Employer's attorney:]      Okay. And do you recall seeing Dr. Koprivica, who your
                                       attorney sent you to see?
           [Claimant:]                 Yes.
           [Employer's attorney:]      Okay. Now he says in his report, with respect to this incident,
                                       that you wrestled. I know he uses that term. I want to get it so
                                       I don't -- okay. Here's the quote from Dr. Koprivica's report. I
                                       want to make sure I read it correctly. It's on page 7 of Dr.
                                       Koprivica's first report. He says in this event, in wrestling the
                                       individual and taking him to the ground, there was extreme
                                       exertion. You don't agree with that. You told me it was
                                       minimal exertion, right?
           [Claimant:]                 Yes.


                                                        10
Claimant asserts that he was only required to show that the treatment for his hypertensive

crisis "flowed from" the circumstances surrounding his accident. Tillotson does not

support such an argument.

        Unlike the instant case, there was no dispute in Tillotson that the claimant had

suffered a compensable injury. See Tillotson, 347 S.W.3d at 517. The dispute there was

whether the "prevailing factor" requirement in section 287.020 applied to the

determination of what type and extent of medical treatment a claimant with a

compensable injury was entitled to receive. Id. at 517-18. The Western District of this

Court found that the requirement did not apply to such a question; instead, once a

compensable injury is established, the question becomes whether, pursuant to section

287.140, the treatment that followed was reasonably required to cure and relieve the

effects of the injury. Id. at 518.

        The flaw in Claimant's argument is that he incorrectly conflates his hypertensive

crisis with its ensuing treatment and claims that both flowed from some earlier injury

attributable to his work accident. A hypertensive crisis is not a medical treatment. It is a

medical condition. And the "prevailing factor" requirement does apply when a medical

condition or disability, i.e., an injury, is at issue. Compare section 287.020.3(1) with

section 287.140.1; Tillotson, 347 S.W.3d at 518. As noted in Tillotson, there is a

"material distinction between determining whether a compensable injury has occurred

and determining the medical treatment required to be provided to treat a compensable

injury." 347 S.W.3d at 517. Tillotson involved the latter situation; this appeal involves

the former. See Armstrong, 391 S.W.3d at 472-73; Jordan v. USF Holland Motor

Freight, Inc., 383 S.W.3d 93, 95 n.4 (Mo. App. S.D. 2012).




                                             11
       To be entitled to compensation for the treatment that flowed from his

hypertensive crisis, Claimant was required to first establish that his accident was the

prevailing factor in causing his hypertensive crisis. As detailed in our analysis of Point I,

the Commission did not err in finding that Claimant failed to do. Claimant's second point

is also denied, and the decision of the Commission is affirmed.



DON E. BURRELL, J. - OPINION AUTHOR

MARY W. SHEFFIELD, P.J. - CONCURS

NANCY STEFFEN RAHMEYER, J. - DISSENTS




                                             12
RONALD MALAM,                                )
                                             )
        Claimant-Appellant,                  )
                                             )
v.                                           )       No. SD33620
                                             )
STATE OF MISSOURI, DEPARTMENT                )       Filed: June 24, 2015
OF CORRECTIONS,                              )
                                             )
        Employer-Respondent.                 )

     APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

DISSENT

        I must respectfully dissent. My problem with the majority opinion is that,

although a crisis may be caused when a latent medical condition becomes symptomatic

following an accident, it is undisputed that Claimant had absolutely no symptoms of any

hypertensive crisis until he “took down” the prisoner. Then, while on the job, he started

to experience shortness of breath and began spitting up blood. There was no time delay

where he somehow recuperated; rather, he was transported by ambulance to Texas

County Memorial Hospital, where he lost consciousness. Chest x-rays revealed the

presence of a pulmonary edema. Claimant was eventually intubated and transported to

Lester E. Cox Medical Center (“Cox”) in Springfield, Missouri, where he remained

unconscious for approximately a week. During this period Claimant was evaluated by

several doctors. None of the doctors at the hospital provided evidence as to the



                                            1
prevailing cause; however, Dr. Mark Anderson, a cardiologist, determined Claimant was

suffering from a “[h]ypertensive crisis,” acute renal failure, respiratory failure, and

“[h]ypotension and shock following a hypertensive crisis.”

         Claimant had never been diagnosed with a “hypertensive crisis” before the

August 11, 2012 incident, nor has he suffered one since. The take-down set in motion the

chain of events that culminated in $138,010.15 for medical expenses billed by Cox; in

other words, but for the take-down, Claimant would not have had that particular

“hypertensive crisis.” Did Claimant have a predisposition to having this type of injury as

opposed to some other, certainly, but the fact is that his injury was an “accident” (which

the Commission found) that caused the subsequent injury. As noted by the majority

opinion, the Commission found that, although Claimant had suffered a work-related

accident, he had failed to prove that the accident was the “prevailing factor” causing his

injuries. I believe that is a misapplication of the law in parsing out Dr. Koprivica’s

words.

         As the Commission found:

         We conclude that the incident on August 12, 2011, was (1) unexpected,
         (2) traumatic, (3) identifiable by time and place of occurrence, and (4)
         produced at the time objective symptoms of an injury caused by a specific
         event during a single work shift--namely, employee’s difficulty breathing
         and his spitting up blood. We conclude, therefore, that employee suffered
         an accident.

         According to all doctors, Claimant had preexisting hypertension and

cardiomyopathy. Even Employer’s expert, Dr. Puricelli, opined:

         It is my opinion that [Claimant] went into acute hypertensive crisis and
         developed hemoptysis due to the elevated pulmonary capillary pressure
         that occurred due to his left ventricular failure secondary to the
         hypertensive crisis.




                                              2
           At issue are the words of Dr. Koprivica: “Clearly, [Claimant] had an underlying

hypertensive cardiomyopathy identified as far back as 2005. Nevertheless, the prevailing

factor[s] precipitating the specific event were the unexpected emotional and physical

stresses associated with restraining the offender.” The Commission challenged the

meaning of “the prevailing factor precipitating” the hypertensive event. Noting the word

“precipitating,” as used in section 287.020.2,
1
    the Commission concluded, “[w]hile we believe an accident may be both a precipitating

and the prevailing factor causing a compensable injury, this does not appear to be Dr.

Koprivica’s opinion in this case.” Where both a preexisting cardiovascular condition and

a work-related activity contribute to cause an employee’s injury, the question becomes

which of the contributing factors was “the primary factor, in relation to [the] other factor,

causing . . . the resulting” injury. Section 287.020.3(1); Leake v. City of Fulton, 316
S.W.3d 528, 532 (Mo. App. W.D. 2010). In making this determination it is important to

note that “[t]he words a medical expert uses when testifying are . . . important, not so

much in and of themselves, but as a reflection of what impression such witness wishes to

impart.” Mayfield v. Brown Shoe Co., 941 S.W.2d 31, 36 (Mo. App. S.D. 1997).

           At no point in Dr. Koprivica’s opinion does he state that Claimant’s accident was

merely a “precipitating factor” in relation to another “prevailing factor.” Rather, in

evaluating the contributing factors at issue, Dr. Koprivica emphasized the role of

Claimant’s accident while minimizing the role of his preexisting conditions: “Clearly,

[Claimant] had an underlying hypertensive cardiomyopathy identified as far back as

2005. Nevertheless, the prevailing factor[s] precipitating the specific event were the

unexpected emotional and physical stresses associated with restraining the offender.”
1
    All references to statutes are to RSMo Cum.Supp. 2008, unless otherwise specified.


                                                      3
(emphasis added). Given this context, Dr. Koprivica’s use of “precipitating,” rather than

“causing,” per the precise language of section 287.020.3(1), should not be singled out in a

manner which defeats his overall impression. I conclude that the Commission misapplied

the law in finding that the words used did not comply with the statute.2

        The Commission considered two expert opinions on the issue of medical

causation and explicitly decided to not credit one of those opinions—that of Dr. Puricelli.

The Commission concluded that Dr. Koprivica’s opinion did not conform to the

requirements of section 287.020. It defies reason and is a misapplication of the law to

conclude that Claimant had an “accident” as defined by the statute and found by the

Commission which caused Claimant to have difficulty breathing and spitting up blood,

but that the immediate hypertensive crisis was not part and parcel of that accident.

        Moreover “once it is determined that there has been a compensable accident, a

claimant need only prove that the need for treatment and medication flow from the work

injury.” Tillotson v. St. Joseph Medical Center, 347 S.W.3d 511, 519 (Mo. App. W.D.

2011). An employer shall provide, among other things, “hospital treatment, . . . as may

reasonably be required after the injury or disability, to cure and relieve from the effects of

the injury.” Section 287.140.1, RSMo Cum.Supp. 2005. I would reverse the decision of

the Commission.

Nancy Steffen Rahmeyer, J. - Dissenting Opinion Author




2
  Where the record is silent as to whether the Commission disbelieved an expert medical witness, the
Commission may not arbitrarily disregard the uncontradicted, unimpeached, and undisputed testimony of
that witness. Bond v. Site Line Surveying, 322 S.W.3d 165, 171 (Mo. App. W.D. 2010).


                                                   4